TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 28, 2019



                                       NO. 03-17-00703-CV


                         Ken Bailey and Bradley Peterson, Appellants

                                                  v.

       Carter Smith, Executive Director; Clayton Wolf, Wildlife Division Director;
 Mitch Lockwood, Big Game Program Director; and Texas Parks &Wildlife Department,
                                       Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH;
         CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 21, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.